Exhibit 10.36

FIRST WEST CHESTER CORPORATION

AMENDED AND RESTATED*

1995 STOCK OPTION PLAN

 

 

1. Purpose.

(a) Additional Incentive. The Plan is intended as an additional incentive to key
employees and members of the Board of Directors (together, the “Optionees”) to
enter into or remain in the service or employ of First West Chester Corporation,
a Pennsylvania corporation (the “Company”) or its subsidiary, The First National
Bank of West Chester (the “Bank”), and to devote themselves to the Company’s
success by providing them with an opportunity to acquire or increase their
proprietary interest in the Company through receipt of rights (the “Options”) to
acquire the Company’s Common Stock, par value $1.00 per share (the “Common
Stock”).

(b) Two-Part Plan. The Plan shall be divided into two sub-plans: the “Key
Employee Plan” and the “Director Plan”. All provisions hereunder which refer to
the “Plan” shall apply to each of the Key Employee Plan and the Director Plan.

(c) Incentive Stock Option. Each Option granted under the Key Employee Plan is
intended to be an incentive stock option (“ISO”) within the meaning of section
422(b) of the Internal Revenue Code of 1986, as amended (the “Code”), for
federal income tax purposes, except to the extent (i) any such ISO grant would
exceed the limitation of subsection 4(a) below, or (ii) any Option is
specifically designated at the time of grant (the “Grant Date”) as not being an
ISO (an Option which is not an ISO, and therefore is a nonqualified option, is
referred to herein as an “NQSO”). No Option granted to a person who is not an
employee of the Company or the bank on the Grant Date shall be an ISO.

2. Option Shares.

(a) Aggregate Maximum Number. The aggregate maximum number of shares of the
Common Stock for which Options may be granted under the Plan is 807,500 shares
(the “Option Shares”), which number is subject to adjustment as provided in
Section 7. Option Shares shall be issued from authorized and unissued Common
Stock or Common Stock held in or hereafter acquired for the treasury of the
Company. If any outstanding Option granted under the Plan expires, lapses or is
terminated for any reason, the Option Shares allocable to the unexercised
portion of such Option may again be the subject of an Option granted pursuant to
the Plan.

(b) Option Shares (the “Employee Option Shares”) shall be reserved for issuance
to key employees of the Company and the Bank under the Key Employee Plan and the
remaining

 

1



--------------------------------------------------------------------------------

179,000 Option Shares shall be reserved for issuance to non-employee Directors
of the Company or the Bank under the Director Plan.

(c) Key Employee Plan Options. Options granted under the Key Employee Plan may
be either ISOs or NQSOs. Under the Key Employee Plan, Options to purchase up to
443,500 Employee Option Shares (and any Employee Option Shares not required for
issuance under Options granted in accordance with the schedule set forth below)
shall be granted to key employees at such times in such amounts and on such
terms and conditions as determined by the Committee (as defined below), in
accordance with the terms of the Plan. Options to purchase up to 220,000
Employee Option Shares shall be granted to key employees in accordance with the
following schedule:

 

     Grant Dates  

Key Employee

   September 18,
1995      September 30,
1996      September 30,
1997      September 30,
1998      September 30,
1999  

President

    


 

 

8,000


Option

Shares

  


  

  

    


 

 

8,000


Option

Shares

  


  

  

    


 

 

8,000


Option

Shares

  


  

  

    


 

 

8,000


Option

Shares

  


  

  

    


 

 

8,000


Option

Shares

  


  

  

Each of 9

Other Executive

Officers*

    


 

 

4,000


Option

Shares

  


  

  

    


 

 

4,000


Option

Shares

  


  

  

    


 

 

4,000


Option

Shares

  


  

  

    


 

 

4,000


Option

Shares

  


  

  

    


 

 

4,000


Option

Shares

  


  

  

 

* Should the number of Executive Officers (other than the President) increase
during the Term of the Plan as of any of the foregoing Grant Dates, the Option
granted to each Executive Officer as of such Grant Date shall cover that number
of Employee Option Shares determined by dividing 36,000 by the number of
Executive Officers (not including the President). Should the number of Executive
Officers decrease during the Term of the Plan as of any of the foregoing Grant
Dates, then the number of Option Shares to be purchased through an Option grant
by each remaining Executive Officer shall not change. Any ungranted Options
resulting from such decrease shall be granted to key employees as Employee
Option Shares at such times in such amounts and on such terms and conditions as
determined by the Committee, in accordance with the terms of the Key Employee
Plan.

(d) Director Plan Options. Options granted under the Director Plan shall be
NQSOs. Under the Director Plan, each person serving as a Director of the Company
or the Bank on the Grant Date and who is not also a key or other employee of any
of such entities shall be awarded (i) an Option to purchase 2,000 Option Shares
on each of the following dates: September 18, 1995, September 30, 1996 and
September 30, 1997; (ii) an Option to purchase 1,000 Option Shares on March 17,
1998; (iii) 3,000 Option Shares on September 30,

 

2



--------------------------------------------------------------------------------

1998; (iv) an Option to purchase 1,000 Option Shares on March 16, 1999; (v) an
Option to purchase 4,000 Option Shares on September 30, 1999; (vi) an Option to
purchase 4,000 Option Shares (an aggregate of 32,000 Option Shares) on
September 30, 2000; (vii) an Option to purchase 2,000 Option Shares (an
aggregate of 16,000 Option Shares) on September 30, 2001; and (viii) an Option
to purchase 2,000 Option Shares (an aggregate of 16,000 Option Shares) on
September 30, 2002, each at the Option Price defined below. If a Director is
serving on the Board of the Company and the Bank at the time of the grant of any
Option under the Director Plan, then such Director shall only be eligible for a
grant of Options under the Director Plan as a Director of the Company. Should
the number of Directors eligible for the Director Plan decrease during the Term
of the Plan, the number of Option Shares granted to each remaining Director
shall not change. Any ungranted Option Shares resulting from such decrease shall
be reserved for future grant under the Director Plan should the number of
Directors increase. Should the number of Directors increase during the Term of
the Plan, then the Options covering the aggregate number of Option Shares to be
distributed on an annual basis shall be divided equally among such increased
number of Directors. Options granted under the Director Plan shall be
substantially in the form of the Option attached hereto as Exhibit “A”.

(e) Limitation on Scheduled Grants. Notwithstanding the provisions of Sections
2(c) and 2(d), the Board of Directors in its sole discretion may, if the Board
determines such action to be in the best interests of the Corporation, elect not
to grant all or any portion of the options scheduled to be granted on the Grant
Dates set forth in such Sections (the “Scheduled Grants”) or may grant all or
any portion of the Scheduled Grants subject to such terms and conditions
(including vesting schedules for the exercisability of such Options) as the
Board may from time to time provide which are not inconsistent with the other
terms of the Plan.

3. Term of Plan. The Plan shall commence on September 18, 1995, but shall
terminate unless the Plan is approved by the stockholders of the Company within
twelve months of such date as set forth in Section 422(b)(1) of the Code. Any
Options granted pursuant to the Plan prior to Plan approval by the stockholders
of the Company shall be subject to such approval and, notwithstanding anything
to the contrary herein or in any Option Document (as defined below), shall not
be exercisable until such approval is obtained. No Option may be granted under
the Plan after September 17, 2005.

4. Terms and Conditions of Options. Options granted pursuant to the Plan shall
be evidenced by written documents substantially in the forms attached hereto as
Exhibit “A” or, in the case of the Key Employee Plan, as the Committee shall
from time to time approve, subject to (a) the following terms and conditions and
(b) any other terms and conditions (including vesting schedules for the
exercisability of Options) which the Committee shall from time to time provide
which are not inconsistent with the terms of the Plan (collectively, the “Option
Documents”).

(a) Number of Option Shares. Each Option Document shall state the number of
Option Shares to which it pertains. In the event that the aggregate fair market
value of Option Shares with respect to which ISOs are exercisable for the first
time by an Optionee during any calendar year (determined as of the date the ISO
is granted) and any options granted under other

 

3



--------------------------------------------------------------------------------

incentive stock option plans of the Company or the Bank exceed $100,000, the
portion of such options in excess of $100,000 shall be treated as options which
are not ISOs in accordance with Section 422(d) of the Code.

(b) Option Price. Each Option Document shall state the price at which Option
Share may be purchased (the “Option Price”), which shall be at least 100% of the
“fair market value” of a share of the Common Stock on the date the Option is
granted. If available, the “fair market value” shall be the mean between the
highest bid price and lowest asked price last quoted by the then current market
maker(s) in the Company’s Common Stock (the “Market Maker(s)”), on the Grant
Date or the immediately preceding business day if the Grant Date is not a
business day. If no such bid and asked price is available, the fair market value
shall be determined by the Committee in good faith in the case of the Key
Employee Plan or shall be the mean between the most recent highest bid price and
lowest asked price last quoted by the Market Maker(s) in the case of the
Director Plan. If an ISO is granted to an Optionee who then owns, directly or by
attribution under Section 424(d) of the Code, shares possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or the Bank, then the Option Price shall be at least One Hundred and Ten
Percent (110%) of the fair market value of the Option Shares on the date the
Option is granted.

(c) Medium of Payment. An Optionee shall pay for Options Shares (i) in cash,
(ii) by bank check payable to the order of the Company or (iii) by such other
mode of payment as the Committee may approve, including payment through a broker
in accordance with procedures permitted by Regulation T of the Federal Reserve
Board. Furthermore, the Committee may provide in an Option Document that payment
may be made in whole or in part in shares of the Common Stock held by the
Optionee for more than one year. If payment is made in whole or in part in
shares of the Common Stock, then the Optionee shall deliver to the Company
certificates registered in the name of such Optionee representing shares of
Common Stock legally and beneficially owned by such Optionee, free of all liens,
claims and encumbrances of every kind and having a fair market value on the date
of delivery of such notice that is not less than the Option Price of the Option
Shares with respect to which such Option is to be exercised, accompanied by
stock powers duly endorsed in blank by the record holder of the shares
represented by such certificates. In the event that certificates for shares of
the Company’s Common Stock delivered to the Company represent a number of shares
in excess of the number of shares required to make payment for the Option Price
of the Option Shares (or the relevant portion thereof) with respect to which
such Option is to be exercised by payment in shares of Common Stock, the stock
certificate issued to the Optionee shall represent the Option Shares in respect
of which payment is made and such excess number of shares. Notwithstanding the
foregoing, the Board of Directors, in its sole discretion, may refuse to accept
shares of Common Stock in payment of the Option Price. In that event, any
certificates representing shares of Common Stock which were delivered to the
Company shall be returned to the Optionee with notice of the refusal of the
Board of Directors to accept such shares in payment of the Option Price. The
Board of Directors may impose such limitations or prohibitions on the use of
shares of the Common Stock to exercise an Option as it deems appropriate,
subject to the provisions of the Plan.

 

4



--------------------------------------------------------------------------------

(d) Termination of Options. Each Option shall expire on the tenth anniversary of
its Grant Date. Notwithstanding the foregoing, no Option shall be exercisable
after the first to occur of the following:

(i) In the case of an ISO, five years from the date of grant if, on such date
the Optionee owns, directly or by attribution under Section 424(d) of the Code,
shares possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or the Bank);

(ii) The date set by the Board of Directors of the Company to be an accelerated
expiration date after a finding by the Board of Directors of the Company that a
change in the financial accounting treatment for Options from that in effect on
the date the Plan was adopted materially adversely affects or, in the
determination of such Board of Directors, may materially adversely affect in the
foreseeable future, the Company and/or the Bank, provided such Board of

Directors may take whatever other action, including acceleration of any exercise
provisions, it deems necessary should it make the determination referred to
hereinabove;

(iii) Expiration of one year from the date the Optionee’s employment or service
with the Company or the Bank terminates for any reason other than circumstances
described by Subsection (d)(v), below;

(iv) In the case of an Option granted under the Key Employee Plan, the Committee
can accelerate the expiration date in the event of a “Change in Control” (as
defined in Subsection 4(e) below), provided an Optionee who holds an Option is
given written notice at least thirty (30) days before the date so fixed; or

(v) In the case of an Option granted under the Key Employee Plan, a finding by
the Committee, after full consideration of the facts presented on behalf of both
the Company and the Optionee, that the Optionee has been discharged from
employment with the Company or the Bank for Cause. For purposes of this Section,
“Cause” shall mean: (A) a breach by Optionee of his employment agreement with
the Company or the Bank, (B) a breach of Optionee’s duty of loyalty to the
Company or the Bank, including without limitation any act of dishonesty,
embezzlement or fraud with respect to the Company or the Bank, (C) the
commission by Optionee of a felony, a crime involving moral turpitude or other
act causing material harm to the Company’s or the Bank’s standing and
reputation, (D) Optionee’s continued failure to perform his duties to the
Company or the Bank or (E) unauthorized disclosure of trade secrets or other
confidential information belonging to the Company or the Bank. In the event of a
finding that the Optionee has been discharged for Cause, in addition to
immediate termination of the Option, the Optionee shall automatically forfeit
all Option Shares for which the Company has not yet delivered the share
certificates upon refund of the Option Price.

 

5



--------------------------------------------------------------------------------

(e) Change of Control. In the event of a Change in Control (as defined below),
the Committee may take whatever action with respect to the Options outstanding
under the Key Employee Plan it deems necessary or desirable, including, without
limitation, accelerating the expiration or termination date in the respective
Option Documents to a date no earlier than thirty (30) days after notice of such
acceleration is given to the Optionee. A “Change of Control” shall be deemed to
have occurred upon the earliest to occur of the following events:

(i) The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which the Company will be dissolved or liquidated;

(ii) The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Company;

(iii) The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) and the stockholders of the other
constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, other than, in either case, a
merger or consolidation of the Company in which holders of shares of the Common
Stock immediately prior to the merger or consolidation will hold at least a
majority of the ownership of common stock of the surviving corporation (and, if
one class of common stock is not the only class of voting securities entitled to
vote on the election of directors of the surviving corporation, a majority of
the voting power of the surviving corporation’s voting securities) immediately
after the merger or consolidation, which common stock (and, if applicable,
voting securities) is to be held in the same proportion as such holders
ownership of Common Stock immediately before the merger or consolidation;

(iv) The date any entity, person or group, (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”)), other than (A) the Company or any of its
subsidiaries or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (B) any person who, on
the date the Plan is approved by the stockholders, shall have been the
beneficial owner of at least twenty percent (20%) of the outstanding Common
Stock, shall have become the beneficial owner of, or shall have obtained voting
control over, more than fifty percent (50%) of the outstanding shares of the
Common Stock; or

(v) The first day after the date this Plan is approved by the stockholders when
directors are elected so that a majority of the Board of Directors shall have
been members of the Board of Directors for less than twenty-four (24) months,
unless the nomination for election of each new director who was not a director
at the beginning of such twenty-four (24) month period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.

 

6



--------------------------------------------------------------------------------

(f) Transfers. No ISO granted under the Plan may be transferred, except by will
or by the laws of descent and distribution. During the lifetime of the person to
whom an ISO is granted, such Option may be exercised only by him. No
Nonqualified Option under the Plan may be transferred, except by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder.

(g) Other Provisions. For Options granted pursuant to the Key Employee Plan, the
Option Documents shall contain such other provisions including, without
limitation, additional restrictions upon the exercise of the Option or
additional limitations upon the term of the Option, as the Committee shall deem
advisable.

(h) Amendment.

(i) With respect to Options granted under the Key Employee Plan, and subject to
the provisions of the Plan, the Committee shall have the right to amend Option
Documents issued to such Optionee, subject to the Optionee’s consent if such
amendment is not favorable to the Optionee, except that the consent of the
Optionee shall not be required for any amendment made under Subsection 4(e)
above.

(ii) With respect to Options granted under the Director Plan, and subject to the
provisions of the Plan, the Board of Directors of the Company shall have the
right to amend Option Documents issued to such Optionee, subject to the
Optionee’s consent if such amendment is not favorable to the Optionee, except
that the consent of the Optionee shall not be required for any amendment made
under Subsection 4(e) above.

5. Administration.

(a) Director Plan. The grant of Options pursuant to the Director Plan will be
pursuant to the formula as set forth in Section 2(d) above. The Board of
Directors of the Company may make such interpretation and construction of the
Director Plan as necessary from time to time in its sole discretion, such
interpretation and construction of the Director Plan to be final, binding and
conclusive.

(b) Key Employee Plan. With respect to the Key Employee Plan, the Board of
Directors shall appoint a Stock Option Committee composed of two or more of its
directors to operate and administer the Key Employee Plan. The Stock Option
Committee is referred to herein as the “Committee.”

(c) Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

(d) Discretion of Committee. The Committee shall from time to time at its
discretion grant Options pursuant to the terms of the Key Employee Plan, except
as otherwise provided

 

7



--------------------------------------------------------------------------------

in Section 2(c) herein. Except as otherwise provided in Section 2(c) herein, the
Committee shall have plenary authority to determine the Optionees to whom and
the times at which Options shall be granted, the number of Option Shares to be
covered by such Options and the price and other terms and conditions thereof,
including a specification with respect to whether an Option is intended to be an
ISO, subject, however, to the express provisions of the Key Employee Plan and
compliance with Rule 16b-3(d) of the Exchange Act. In making such determinations
the Committee may take into account the nature of the Optionee’s services and
responsibilities, the Optionee’s present and potential contribution to the
Company’s success and such other factors as it may deem relevant. The
interpretation and construction by the Committee of any provision of the Key
Employee Plan or of any Option granted under it shall be final, binding and
conclusive.

(e) No Liability. No member of the Board of Directors or the Committee shall be
personally liable for any action or determination made in good faith with
respect to the Key Employee Plan, the Director Plan or any Option thereunder. No
member of the Committee shall be liable for any act or omission of any other
member of the Committee or for any act or omission on his own part, including
but not limited to the exercise of any power and discretion given to him under
the Key Employee Plan, except those resulting from (i) any breach of such
member’s duty of loyalty to the Company or its stockholders, (ii) acts or
omissions not in good faith or involving intentional misconduct or a knowing
violation of law or (iii) any transaction from which the member derived an
improper personal benefit.

(f) Indemnification. In addition to such other rights of indemnification as he
may have as a member of the Board of Directors or the Committee, and with
respect to the administration of the Plan and the granting of Options under it,
each member of the Board of Directors and of the Committee shall be entitled
without further action on his part to be indemnified by the Company for all
expenses (including but not limited to reasonable attorneys’ fees and expenses,
the amount of judgment and the amount of approved settlements made with a view
to the curtailment of costs of litigation, other than amounts paid to the
Company itself) reasonably incurred by him in connection with or arising out of
any action, suit or proceeding with respect to the administration of the Plan or
the granting of Options under it in which he may be involved by reason of his
being or having been a member of the Board of Directors or the Committee,
whether or not he continues to be such member of the Board of Directors or the
Committee at the time of the incurring of such expenses; provided, however, that
such indemnity shall not include any expenses incurred by such member of the
Board of Directors or Committee: (i) in respect of matters as to which he shall
be finally adjudged in such action, suit or proceeding to have been guilty of
gross negligence or willful misconduct in the performance of his duties as a
member of the Board of Directors or the Committee; or (ii) in respect of any
matter in which any settlement is effected in an amount in excess of the amount
approved by the Company on the advice of its legal counsel; and provided further
that no right of indemnification under the provisions set forth herein shall be
available to or accessible by any such member of the Committee or the Board of
Directors unless within five (5) days after institution of any such action, suit
or proceeding he shall have offered the Company in writing the opportunity to
handle and defend such action, suit or proceeding at its own expense. The
foregoing right of indemnification shall inure to the benefit of the heirs,
executors or administrators of each such member of the Board of

 

8



--------------------------------------------------------------------------------

Directors or the Committee and shall be in addition to all other rights to which
such member of the Board of Directors or the Committee would be entitled to as a
matter of law, contract or otherwise.

6. Exercise.

(a) Exercise Within Six Months. No Option shall be exercisable prior to the date
which is at least six months after the Grant Date.

(b) Notice. No Option shall be deemed to have been exercised prior to the
receipt by the Company of written notice of such exercise and of payment in full
of the Option Price for the Option Shares to be purchased. Each such notice
shall specify the number of Option Shares to be purchased and shall satisfy the
securities law requirements set forth in this Section 6.

(c) Restricted Stock. Each exercise notice shall (unless the Option Shares are
covered by a then current registration statement or a Notification under
Regulation A under the Securities Act of 1933, as amended (the “Securities
Act”)), contain the Optionee’s acknowledgment in form and substance satisfactory
to the Company that (i) such Option Shares are being purchased for investment
and not for distribution or resale (other than a distribution or resale which,
in the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Securities Act) and, in the case of
an ISO, the Option Shares may not be sold within one year of exercise or two
years from the Grant Date in order to maintain the ISO status of the Option;
(ii) the Optionee has been advised and understands that (A) the Option Shares
have not been registered under the Securities Act and are “restricted
securities” within the meaning of Rule 144 under the Securities Act and are
subject to restrictions on transfer and (B) the Company is under no obligation
to register the Option Shares under the Securities Act or to take any action
which would make available to the Optionee any exemption from such registration,
(iii) such Option Shares may not be transferred without compliance with all
applicable federal and state securities laws, and (iv) an appropriate legend
referring to the foregoing restrictions on transfer and any other restrictions
imposed under the Option Documents may be endorsed on the certificates.
Notwithstanding the above, should the Company be advised by counsel that the
issuance of Option Shares upon the exercise of an Option should be delayed
pending (A) registration under federal or state securities laws, (B) the receipt
of an opinion that an appropriate exemption therefrom is available, (C) the
listing or inclusion of the shares on any securities exchange or in an automated
quotation system or (D) the consent or approval of any governmental regulatory
body whose consent or approval is necessary in connection with the issuance of
such Option Shares, the Company may defer the exercise of any Option granted
hereunder until either such event in A, B, C or D has occurred.

7. Adjustments on Changes in Common Stock. The aggregate number of shares of
Common Stock as to which Options may be granted under the Director Plan and the
Key Employee Plan, the number of Option Shares covered by each outstanding
Option and the Option Price per Option Share specified in each outstanding
Option, the aggregate number of Option Shares which is reserved for issuance
under the Director Plan and the Key Employee Plan, the number of Option Shares
to be granted to each director under the Director Plan, the

 

9



--------------------------------------------------------------------------------

number of Option Shares to be granted to each key employee under the formula
provision of the Key Employee Plan, and such other share numbers set forth
herein shall be appropriately adjusted in the event of a stock dividend, stock
split or other increase or decrease in the number of issued and outstanding
shares of Common Stock resulting from a subdivision or consolidation of the
Common Stock or other capital adjustment (not including the issuance of Common
Stock on the conversion of other securities of the Company which are convertible
into Common Stock) effected without receipt of consideration by the Company. The
Board of Directors shall have the authority to determine the adjustments to be
made under this Section and any such determination by the Board of Directors
shall be final, binding and conclusive, provided that no adjustment shall be
made which will cause an ISO to lose its status as such.

8. Amendment of the Plan. The Board of Directors may amend the Plan from time to
time in such manner as it may deem advisable. Notwithstanding the foregoing,
(i) with respect to any amendments affecting the Director Plan, the Plan
provisions shall not be amended more than once every six months, other than to
comport with changes in the Code, the Employee Retirement Income Security Act,
or the rules thereunder, and (ii) with respect to any amendments affecting the
Key Employee Plan, any amendment which would change the eligibility of employees
or the class of employees eligible to receive an Option or increase the maximum
number of shares as to which Options may be granted, will only be effective if
such action is approved by the holders of a majority of the outstanding voting
stock of the Company.

9. Continued Employment. The grant of an Option pursuant to the Plan shall not
be construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or the Bank to retain the Optionee in the
employ of the Company or the Bank, as a member of the Board of Directors or in
any other capacity, whichever the case may be.

10. Withholding of Taxes. Whenever the Company proposes or is required to issue
or transfer Option Shares, the Company shall have the right to (a) require the
recipient or transferee to remit to the Company an amount sufficient to satisfy
any federal, state and/or local withholding tax requirements prior to the
delivery or transfer of any certificate or certificates for such Option Shares
or (b) take whatever action it deems necessary to protect its interests.

11. Effective Date. This Stock Option Plan shall be effective as of the date
specified in Section 3 above.

 

10